DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed 07/12/2021, with respect to the rejection(s) of claim(s) 1-17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of the pervious references Linberg (US 20030041866 A1) and Matos (US 20140371816 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 3, 4-5, 8, 10-11, 13, and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Linberg (US 20030041866 A1) in view of Matos (US 20140371816 A1). 
In regards to claim 1, Linberg discloses a method for adjusting parameters of a medical device (Abstract discloses this is a device to change parameters of an implantable medical device), the method comprising the following steps:
	collecting patient data of a patient by using the medical device, the medical device including programmable parameters for affecting a function carried out by the medical device Par. 0081 and 0084 disclose that data is collected from the implantable medical device (IMD) and sent to a data center, i.e. external device, where the data is monitored and analyzed steps are taken based on this analysis);
	transmitting the patient data to an external device (Par. 0057-0058 discloses the transmitting of data to the data center, i.e. external device);
	conducting an analysis of the transmitted patient data (Par. 0081 and 0084 disclose conducting an analysis on the data via the external device; see also Fig 8A); 
	and providing an automatically computed proposal to a physician for adjusting at least one of the parameters, or several of said parameters, or all of the parameters based on the analysis (Fig 8A shows that proposals are created for a physician based on this analysis, such as “call patient” or “install new prescription”; see also Par 0081 and 0084). 
	However, Linberg does not disclose carrying out an analysis algorithm on the external device; and applying the analysis algorithm to the collected patient data for a plurality of different settings of each parameter; for each setting of the parameters storing a classification of the clinical events obtained by the algorithm executed on the external device; using expert knowledge or an expert system to independently process the classifications of the clinical events made by the analysis algorithm executed on the external device to adjudicate them as true or false; and usinq an external device to adjust the parameters of the medical device based, at least in part, on the automatically computed proposal.
	However, in the same field of endeavor, Matos does disclose carrying out an analysis algorithm on the external device and applying the analysis algorithm to the collected patient data for a plurality of different settings of each parameter, for each setting of the parameters storing a classification of the clinical events obtained by the algorithm executed on the external device 0577 does disclose a programmable medical device wherein it is connected to an external device, this external device classifies clinical events; i.e. carries out an analysis algorithm) for the purpose of having the urgency to be transmitted to potential control entities for review;
using expert knowledge or an expert system to independently process the classifications of the clinical events made by the analysis algorithm executed on the external device to adjudicate them as true or false (Par. 0579 discloses that after the classification of the clinical events, the device then evaluates whether to notify or not notify and whether to treat or not treat; this implies that the events are being evaluated as “true” or “false” and that some sort of expert system is classifying data) for the purpose of determining the level of urgency of a clinical event; 
and usinq an external device to adjust the parameters of the medical device based, at least in part, on the automatically computed proposal (Par. 0580 (and subsequent paragraphs) and 0608 (and subsequent paragraphs) both disclose methods or algorithms that determine when to notify or not notify or treat or not treat; all of the parameters used in these algorithms can be adjusted) for the purpose of increasing accuracy. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Linberg and modified them by having the device execute this analysis algorithm to classify data, as taught and suggested by Matos, for the purpose of increasing accuracy and determining data information. 
In regards to claim 3, the combined teachings of Linberg and Matos as applied to claim 1 discloses the method according to claim 1, which further comprises carrying out the step of collecting the patient data by using the medical device to measure an ECG of the patient (Par. 0063 of Linberg discloses some of the parameters measured by the medical device is ECG). 
In regards to claims 4 and 5, Linberg discloses the method according to claim 1, which further comprises storing the collected patient data in the external device, and recalling for review at a later time (Par. 0080 of Linberg discloses the data can be stored for recalling at a late time).
In regards to claim 8, The combined teachings of Linberg and Matos as applied to claim 1 discloses the method according to claim 1, which further comprises adapting the automatically computed proposal to reduce false classifications of clinical events made by the analysis algorithm and increase true classifications when the respective parameter is adjusted according to the proposal (Par. 0580 of Matos (and subsequent paragraphs) and Par. 0608 of Matos (and subsequent paragraphs) both disclose methods or algorithms that determine when to notify or not notify or treat or not treat; all of the parameters used in these algorithms can be adjusted) for the purpose of increasing accuracy
In regards to claim 10, the combined teachings of Linberg and Matos as applied to claim 1 discloses the method according to claim 1, wherein the external device used for adjusting the parameters of the medical device is at least one of: the external device, or another external device or an external data center by wireless programming (Par. 0056-0058 discloses the use of different wireless means to transmit data to an external device and to program/adjust parameters of the medical device). 
In regards to claim 11, Linberg discloses a system for adjusting medical parameters (Abstract discloses this is a device to change parameters of an implantable medical device), the system comprising:
	a medical device configured to collect patient data of a patient, said medical device being configured to perform a function and including programmable parameters for affecting said Par. 0081 and 0084 disclose that data is collected from the implantable medical device (IMD) and sent to a data center, i.e. external device, where the data is monitored and analyzed steps are taken based on this analysis);
	and an external device configured to receive said collected patient data transmitted by said medical device (Par. 0057-0058 discloses the transmitting of data to the data center, i.e. external device);
	said external device being configured to conduct an analysis of said transmitted patient data (Par. 0081 and 0084 disclose conducting an analysis on the data via the external device; see also Fig 8A);
	and said external device being configured to provide a proposal to a physician for adjusting at least one of said parameters, several of said parameters, or all of said parameters using said analysis (Fig 8A shows that proposals are created for a physician based on this analysis, such as “call patient” or “install new prescription”; see also Par 0081 and 0084).
However, Linberg does not disclose carrying out an analysis algorithm on the external device; and applying the analysis algorithm to the collected patient data for a plurality of different settings of each parameter; for each setting of the parameters storing a classification of the clinical events obtained by the algorithm executed on the external device; using expert knowledge or an expert system to independently process the classifications of the clinical events made by the analysis algorithm executed on the external device to adjudicate them as true or false; and usinq an external device to adjust the parameters of the medical device based, at least in part, on the automatically computed proposal.
	However, in the same field of endeavor, Matos does disclose carrying out an analysis algorithm on the external device and applying the analysis algorithm to the collected patient data 0577 does disclose a programmable medical device wherein it is connected to an external device, this external device classifies clinical events; i.e. carries out an analysis algorithm) for the purpose of having the urgency to be transmitted to potential control entities for review;
using expert knowledge or an expert system to independently process the classifications of the clinical events made by the analysis algorithm executed on the external device to adjudicate them as true or false (Par. 0579 discloses that after the classification of the clinical events, the device then evaluates whether to notify or not notify and whether to treat or not treat; this implies that the events are being evaluated as “true” or “false” and that some sort of expert system is classifying data) for the purpose of determining the level of urgency of a clinical event; 
and usinq an external device to adjust the parameters of the medical device based, at least in part, on the automatically computed proposal (Par. 0580 (and subsequent paragraphs) and 0608 (and subsequent paragraphs) both disclose methods or algorithms that determine when to notify or not notify or treat or not treat; all of the parameters used in these algorithms can be adjusted) for the purpose of increasing accuracy. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Linberg and modified them by having the device execute this analysis algorithm to classify data, as taught and suggested by Matos, for the purpose of increasing accuracy and determining data information. 
In regards to claim 13, the combined teachings of Linberg and matos as applied to claim 11 discloses the system according to claim 11, wherein said collected patient data is an ECG of (Par. 0063 of Linberg discloses some of the parameters measured by the medical device is ECG).
In regards to claim 16, the combined teachings of Linberg and Matos as applied to clam 11 discloses the system according to claim 11, wherein the system is configured to adapt said proposal such that false classifications of clinical events made by said algorithm are reduced when said respective parameter is adjusted according to said proposal (Matos: Par. 0580 (and subsequent paragraphs) and 0608 (and subsequent paragraphs) both disclose methods or algorithms that determine when to notify or not notify or treat or not treat; all of the parameters used in these algorithms can be adjusted) for the purpose of increasing classification accuracy. 
3. 	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Linberg and Matos as applied to claims 3 and 13, respectively, and in view of Pastrore (US 20080221636 A1). 
	In regards to claim 9, Linberg and Matos as applied discloses the method according to claim 3, wherein cardiac signals are detected (Par. 0062 of Linberg). However, Linberg and Matos as applied does not explicitly disclose wherein the function corresponds to one of: detecting of P, Q, R, S, and T waves in the ECG, detecting of atrial fibrillation in the ECG, detecting of bradycardia in the ECG, detecting of an asystole in the ECG, detecting of a high ventricular rate in the ECG; detecting a sudden rate drop in the ECG.
	However, in the same field of endeavor, Pastore does discloses a programmable medical device that is connected to an external device, wherein heart rate variability and pressure are detected and these could be used to determine bradycardia or a sudden rate drop (Par. 0038 of Pastore) for the purpose of detecting heart related issues in order to provide timely assistance to the patient. 

	In regards to claim 17, Linberg and Matos as applied discloses the system according to claim 13, wherein cardiac signals are detected (Par. 0062 of Linberg). However, Linberg and Matos as applied does not explicitly disclose wherein the function corresponds to one of: detecting of P, Q, R, S, and T waves in the ECG, detecting of atrial fibrillation in the ECG, detecting of bradycardia in the ECG, detecting of an asystole in the ECG, detecting of a high ventricular rate in the ECG; detecting a sudden rate drop in the ECG.
	However, in the same field of endeavor, Pastore does discloses a programmable medical device that is connected to an external device, wherein heart rate variability and pressure are detected and these could be used to determine bradycardia or a sudden rate drop (Par. 0038 of Pastore) for the purpose of detecting heart related issues in order to provide timely assistance to the patient. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Linberg and Matos as applied and modified them by having the device capable of detecting heart rate variability and pressure in order to determine bradycardia or a sudden rate drop, as taught and suggested by Pastore, for the purpose of detecting heart related issues in order to provide timely assistance to the patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792